Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.	Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/21.
2.	Claims 1-10 are allowable. The restriction requirement of groups, as set forth in the Office action mailed on 9/21/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups is withdrawn.  Claims 6-10, directed to a nonelected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
3.	The prior art, U.S. PUBS 2006/0030221, teaches of an LED substrate, comprising a carrier substrate and terminal pins; conductive lines formed on the carrier substrate, and the terminal pins are electrically connected with the carrier substrate and the conductive lines. 
4.	The prior art is silent with respect to a manufacturing method for an LED substrate, comprising: S1: preparing a carrier substrate, and disposing riveting points on preset positions of the carrier substrate; S2: sintering conductive lines on the carrier substrate, covering an outer periphery of each riveting point with connecting ends of the conductive lines; and S3: riveting terminal pins to the riveting points, and combining the terminal pins with the carrier substrate, and forming a conductive connection between the terminal pins and the connecting ends of the conductive lines.
5. 	The prior art is silent with respect to an LED substrate, comprising a carrier substrate and terminal pins; wherein riveting points are disposed on preset positions of the carrier substrate; conductive lines are sintered on the carrier substrate, and an outer periphery of each riveting point is covered with connecting ends of the conductive lines; the terminal pins are riveted to the riveting points, then the terminal pins are combined with the carrier substrate, and a conductive connection is formed between the terminal pins and the connecting ends of the conductive lines.
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/1/22